DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claim 1 recites for “…the cladding layer is a non-sintered material”, which introduces new matter. Specification as originally filed has no description for this feature. Applicant points out the support for this feature is found at least by paragraph [0024] that would requires a non-sintered material for discloses processes of forging and welding, since one of ordinary skill in the art would know that a non-sintered 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 7 and 14 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauch et al. (5,704,261 “Strauch").

    PNG
    media_image1.png
    220
    367
    media_image1.png
    Greyscale
Strauch discloses all of the limitations of claim 1, i.e., a tool bit configured to engage a fastener, the tool bit comprising a hexagonal drive portion 3; a working end 12 including a core material 15, W having a tip front part of 15, Fig. 2, the working end also including a cladding layer H, formed on the tip, the cladding layer H having a first hardness 04:34 the cladding layer configured to engage driver bit 11, Fig. 4; and a shank 14 interconnecting the drive portion and the working end Fig. 4, the shank having a second hardness Fig. 4, W 04:33, wherein the first hardness H is higher than the second hardness W 04:33-34.
Regarding claims 2, 3, 6, 7 and 14, Strauch meets the limitations, i.e., hardened of cladding H is higher than the core and shank 14 and the core material 15 made of the same hardness 04:33-34.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 7 and 14, in the alternative are finally rejected under 35 U.S.C. 103 as being unpatentable over Strauch et al. (5,704,261 “Strauch").

    PNG
    media_image1.png
    220
    367
    media_image1.png
    Greyscale
Strauch, as indicated above, meets all of the limitations of claim 1, i.e., a tool bit configured to engage a fastener, the tool bit comprising a hexagonal drive portion 3; a working end 12 including a core material 15, W having a tip front part of 15, Fig. 2, the working end also including a cladding layer H, formed on the tip, the cladding layer H having a first hardness 04:34 the cladding layer configured to engage the slot of the fastener driver bit 11, Fig. 4; and a shank 14 interconnecting the drive portion and the working end Fig. 4, the shank having a second hardness Fig. 4, W 04:33, wherein the first hardness H is higher than the second hardness W 04:33-34, except for disclosing cladding to be a non-sintered material. However it is noted that the claim is directed to an article and not a method of forming an article. The sintered material used in providing the cladding 
	Regarding claims 2, 3, 6, 7 and 14, Strauch meets the limitations, i.e., hardened of cladding H is higher than the core and shank 14 and the core material 15 made of the same hardness 04:33-34.

Claims 4, 5, 8-13, 15-18 and 20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Strauch in view of Huang (2010/0288086).
Strauch meets all of the limitations of claims 4 and 5, as described above, except for disclosing for the shank to have a curved outer surface in a plane including a central axis (claim 4) and for the drive portion to include a groove.

    PNG
    media_image2.png
    232
    291
    media_image2.png
    Greyscale
 Huang teaches a screwdriver head having a shank neck at 11 with a curved outer surface in a plane including the longitudinal central axis and a plurality of grooves not numbered formed in the hex drive for engagement with a driver. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Strauch with the curvature and the grooves as taught by Huang to lighten the tool and to adapt it for releasably coupling to a driver.
not numbered Huang; shank with curved outer peripheral surface that includes the center line Fig. 1, Huang; quick release grooves Huang; hardened of cladding H is higher than the core and shank with shank 14 and the core material 15 made of the same hardness 04:33-34.
Regarding claim 18, Strauch discloses in column 2, lines 43-47 that the individual regions of the shaft can be made of different materials or different compositions of material. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, form the core and the cladding layer of the same material, to impart different moduli of elasticity to the individual regions 04:47-49, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20, PA meets the limitations, i.e., curved outer periphery including the center line Fig. 1 Huang wherein the cladding layer surrounds a portion of the outer peripheral surface such that a portion of the cladding layer includes the curvature. Fig. 4 Strauch with the initial part of the tip transitioning Fig. 4 Strauch or curving into the neck modified by Fig. 1 Haung disclosing the recited limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-18 and 20 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,022,845 in view of prior art cited above.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims noted above recite for a tool bit having a working end with a hardness higher than the shank meeting the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of art cited applied above (i.e., cladding per Strauch), since combining prior art elements according to known methods yields predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. 
Applicant argument that Strauch does not disclose a non-sintered cladding, which is not found persuasive. As indicated above, limiting the non-disclosed material for the cladding to non-sintered, is introducing new matter to the disclosure. Secondly a non-sintered material used in applying the cladding, once the tool is manufactured is irrelevant to the tool bit as claimed, since the method of forming an article is not germane to the patentably of the article itself.
The arguments regarding the double patenting rejections is no persuasive, since the prior US Patent meets the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of art cited above, and previously, since combining prior art elements according to known methods yields predictable results. In this case claim 1 of granted USP`845 recites for “a tool bit comprising a line 3; a working end line 4 including a core material having a tip, [[the working end also including a cladding layer formed on the tip, the cladding layer is a non-sintered material having a first hardness, the cladding layer configured to engage a slot of the fastener;]] and a shank interconnecting the drive portion and the working end line 6, the shank having a second hardness line 19; wherein the first hardness is higher than the second hardness line 20”, meeting the instant claim 1, except for disclosing achieving these hardness with a cladding layer, which is obvious in view of prior art applied above, i.e., Strauch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
January 1, 2022						Primary Examiner, Art Unit 3723